UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-K/A (Amendment No. 1) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2008 Commission File No. 0-9996 WINDENERGYAMERICAINC. (Exact name of registrant as specified in its charter) Minnesota 41-1387074 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12100 Singletree Lane, Suite 100 Eden Prairie, MN (Address of principal executive offices) (Zip Code) (952) 746-1313 (Registrants telephone number) Securities to be registered under Section 12(b) of the Act: None Securities to be registered under Section 12(g) of the Act: COMMON STOCK, $.05 PAR VALUE Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Indicate by check mark whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Check whether the Issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES o NO x Check if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether registrant is a shell company. o The aggregate market value of the Common Stock held by non-affiliates of the Registrant as of September 16, 2009 was approximately $11,315,000 based upon the closing price of the Registrants Common Stock on such date. APPLICABLE ONLY TO REGISTR ANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the issuer has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. YES o NO o APPLICABLE ONLY TO CORPORATE REGISTRANTS There were 55,624,381 shares of Common Stock outstanding as of October 1, 2009. DOCUMENTS INCORPORATED BY REFERENCE: None Transitional Small Business Disclosure Format (check one): YES o NO x WIND ENERGY AMERICA INC. Table of Contents Explanatory Note Index to Exhibits Exhibit No. 31.1 Certification of CEO and CFO pursuant to Section 302 of the Sarbanes-Oxley Act of 2002  Filed herewith EXPLANATORY NOTE Wind Energy America Inc. is filing this Form 10- K/A (Amendment No. 1) to its Annual Report on Form 10-K for the year ended June 30, 2008. Exhibit 31.1 enclosed herewith amends and replaces the original Exhibit 31.1. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: January 26, 2010 Wind Energy America Inc. By /s/ Robert O. Knutson Robert O. Knutson, Managing Director
